United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Omaha, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-940
Issued: October 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 25, 2011 appellant filed a timely appeal from a February 16, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over this nonmerit decision. Because more than 180 days elapsed between the most
recent merit decision dated August 27, 2010 and the filing of this appeal, the Board lacks
jurisdiction to review the merits of this claim.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for merit
review under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, then a 41-year-old laborer custodian, filed a claim for traumatic injury alleging
that on February 5, 2010 he sustained amputation of his left index finger when a snow blower
auger came in contact with his finger. OWCP accepted his claim for amputation of the left
finger.
Records from the Immanuel Medical Center dated February 5, 2010 indicate that
appellant was treated for traumatic amputation of the terminal tuft of the distal phlanx of the left
middle finger.
In a medical report dated May 13, 2010, Dr. Jack A. McCarthy, a Board-certified hand
surgeon, stated that appellant had reached maximum medical improvement. Pursuant to the
American Medical Association, Guides to Evaluation of Permanent Impairment (sixth edition);
he calculated that appellant had a 15 percent permanent impairment to his left long finger
secondary to his amputation.
Appellant filed a claim for a schedule award on May 25, 2010.
OWCP’s district medical adviser (DMA) reviewed Dr. McCarthy’s report on August 22,
2010 and concurred that appellant had 15 percent impairment of the left middle finger. It
awarded appellant 4.5 weeks of compensation in a decision dated August 27, 2010 for 15 percent
loss of the left middle finger.
On February 8, 2011 appellant requested reconsideration of the schedule award. In
support of this request, he argued that his finger was completely amputated, that he had
sensitivity over the tip of his finger because he only had three to four millimeters (mm) of nail
bed left, that he had potential nail problems such as infection, and that he felt like a social outcast
and had problems bonding with his family because of his finger amputation. Appellant
submitted no additional evidence in support of his reconsideration request.
On February 16, 2011 OWCP denied merit review on the grounds that appellant did not
show that it erroneously applied or interpreted a point of law, failed to advance a point of law or
fact not previously considered, and had not submitted relevant and pertinent new evidence not
previously considered by OWCP.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations at 20 C.F.R. § 10.606(b) provide that a claimant may obtain review of the
merits of his or her claim by:
(1) showing that OWCP erroneously applied or interpreted a point of law;

2

Section 8128 of FECA provides: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).

2

(2) advancing a relevant legal argument not previously considered by OWCP; or
(3) constituting relevant and pertinent evidence not previously considered by
OWCP.
Section 10.608(b) provides that when an application for review of the merits of a claim
does not meet at least one of these three requirements OWCP will deny the application for
review without reviewing the merits of the claim.3
ANALYSIS
In support of his February 8, 2010 request for reconsideration, appellant failed to show
that OWCP erroneously applied or interpreted a point of law and he did not submit any new
evidence not previously considered by OWCP.
Appellant argued that he was entitled to a greater schedule award for the amputation of
his finger as he had potential nail problems, sensitivity over the tip of his finger and because he
felt like an outcast with his family and friends, because of his deformity. The degree of
permanent impairment appellant has sustained is a medical issue. Appellant must submit
medical evidence to support an additional schedule award.4 His own perceptions are not a basis
for a schedule award. The statement appellant submitted on February 8, 2010 did not include
medical evidence; therefore, the statement has no probative value or relevance to the schedule
award decision.
Regarding appellant’s claim of social isolation, unlike a tort action, FECA does not allow
an award for pain and suffering.5 His arguments in support of his request for reconsideration
therefore do not constitute relevant legal arguments, not previously considered.
Appellant did not meet the requirements of 20 C.F.R. § 10.606(b), and accordingly his
request to reopen his case for further reconsideration on its merits must be denied in accordance
with 20 C.F.R. § 10.608(b).
CONCLUSION
The Board finds that the refusal of OWCP properly refund to reopen appellant’s case for
a further review on its merits pursuant to 5 U.S.C. § 8128(a).6

3

20 C.F.R. § 10.608(b).

4

See Annette M. Dent, 44 ECAB 403 (1993).

5

See John Soderman, 6 ECAB 322 (1953).

6

A claimant retains the right to file for a schedule award or increased schedule award, at any time, based on new
exposure or on medical evidence indicating progression of an employment-related condition, resulting in permanent
impairment or increased impairment.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 16, 2010 is affirmed.
Issued: October 18, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

